Citation Nr: 1603526	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2012, April 2014, and January 2015, the Board remanded the claim for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2009 statement, the Veteran reported that a private family physician, Dr. Alan Weinstein, had been treating him for hypertension for 35 years.  The Veteran also provided Dr. Weinstein's address.  Because there is nothing in the record to indicate that VA has ever attempted to obtain those records, this claim must be remanded again.

In addition, the Veteran is now service connected for an implantable cardiac pace-maker and, prior to that, was service connected for coronary artery disease.  No VA examiner has opined as to the possibility that the Veteran's hypertension is caused or aggravated by his service-connected heart disability.  For this reason, on remand, the AOJ should afford the Veteran a new review of medical records, and an examination if otherwise indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private treatment records that might be outstanding, to include records from Dr. Alan Weinstein, and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded an additional specialist VA review of his medical records, to include an additional examination if indicated, to determine the nature and etiology of his hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by any of his service-connected disorders, including PTSD and now service connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's hypertension and his active military service or his service-connected disorders is identified, that should be set forth.  

3. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




